*517Concurring opinion, by
Agnew, J.
I concur in the general statements in the opinion of Mr. Justice Strong, just read, and upon the main facts of the cause it has been rightly decided. I have but little doubt that the transaction between Nathans, Murphy and wife, Woodside and Mrs. Foy, were nothing but a consummation of the original purchase of Murphy for his wife; the payment of the purchase-money by Mrs. Foy being but an advance of the money by her to Mrs. Murphy, to enable her to complete the purchase.
I am not sure that the opinion intends to assert the broad doctrine that a bond fide purchase by a parent with his own money, without notice of the secret encumbrance, and the taking of the deed in the name of the child, with a view to a gift or advancement, will be avoided in favour of the encumbrance; because of a prior independent knowledge of the child of the encumbrance acquired outside of the parent’s negotiation for the purchase. I should judge not, relying upon many expressions exhibiting Mrs. Murphy’s own connection with the purchase, such as her obtaining the deed from Woodside — its being a fraud in her to take the deed for anything more than the grantor had left to convey, and especially the conclusion that there was no error in submitting the case to the jury on the question whether Mrs. Murphy, at the time she purchased and received the deed from Woodside, knew of the mortgage. The fact also is referred to as having weight, that she was present at the making of the deed; and it is also stated that the payment was in effect as if the money had been given to the grantee in the deed, and by her paid to the grantor. With this view of the facts bearing upon the ease as tending to show that the transaction was Mrs. Murphy’s, and not Mrs. Foy’s, I have no objection to the doctrine taught in the opinion. But if it be intended to teach a different one, that a parent’s own bond fide purchase and payment of his own funds is to be destroyed by the independent and disconnected knowledge of his child (and much of the reasoning looks in this way), then I dissent.
The testimony of Mrs. Foy was, that she is a foreigner, came into this country in September 1848, and made the purchase in the following October, that she negotiated the purchase with Woodside herself, and paid the price, $2000 in British gold, and directed the deed t,o be made to her daughter, Mrs. Murphy. That she knew nothing of the mortgage; that Murphy had no agency in the purchase, and provided no money; that she knew nothing of the agreement between Murphy and Nathans; knew nothing of Woodside’s agency for Mr. and Mrs. Murphy. This testimony raised the question fairly which was presented in the defendants’ first point. The answer of the court was that this *518evidence was immaterial, if Mrs. Murphy knew of the mortgage when the deed was executed and delivered to her.
Now, it is conceded that when a parent takes a conveyance in his child’s name, no resulting trust for the parent exists; and it was unfortunate for the defendants’ counsel he insisted on this trust as the ground of his argument, for it seems to have directed attention from the question how far the parent’s purchase-money is affected by his child’s knowledge, granting that the conveyance vests the title without a resulting trust. In every other case a trust does result where one buys property with his own money, and takes the deed in the name of another. Why is it the rule is not so in the case of parent and child? Because, as it is always stated, the parent intends the grant to he a gift to the child. A gift of what? Money? No, the only thing given is that which the deed conveys — land. The parent never gave the money. Had he intended that, he would have given money. He intended a higher gift, one more permanent; less likely to be squandered. The form of the thing is the evidence, viz., the conveyance. He did not intend to give money, because he gave land. On what principle of sound reasoning — nay, on what principle of justice itself, can it he imputed to me that I have given money to my child when all my conduct, and the strongest reasons, prove it otherwise ? I go out, I look around, I fix my eyes on a home for my child, something substantial, which cannot run away like water. I bargain for it; I put into it my hard earnings, the work of a lifetime, and indulging in all the fond hopes of a parent about to be realized, that I will seat my child comfortably in a home before my eyes take their last look upon earth, I complete my purchase, and take the deed which I intend to present to him, with my blessings and my prayers for his welfare. Now, am I to be told that this is no more than if I had given my money to my child, and that because he happened to he aware of facts of which I was wholly ignorant, all my labour and toil are vain, all my hopes are crushed, all the hard earnings of days of weary labour are to be swept away by construction — that a court will say my rights are nothing, and I can convey nothing by the deed which was mine, except so far as 1 intended to part with it myself to my child ?
I contend that this is contrary to the plainest principles of justice, destructive of the noblest impulses of the heart, and violative of the best feelings of our nature. Nature has her voices, which call loudly and imperatively upon the law, and this is one of them which ought not to call in vain.
What is one of the strong foundations of the law of trusts, to which we have lately returned with newly-infused vigour, after a season of wandering ? It is that right of control over his own property which'the parent should possess, in order to secure it *519to those who share his hlood and his affection. It is that it may minister to those pure and sacred feelings of the heart, which are the highest stimulants to a life of virtuous labour. Is it the law, that when prompted by the same desires, the kindest and keenest of his nature, the parent who buys, and pays, and bestows upon his child, ignorant of all harm, must be counted as nothing in the transaction; and it must be judged as if he had no rights in it ? I cannot consent to a doctrine which thus violates every better feeling of my heart, and strikes down my control of that which is my own.
Believing that this is not exactly within the mind of the court, though the reasoning leads that way, and concurring in the result, I yet feel it my duty to put this opinion on record, to testify on. my part that no such doctrine should be gathered from this case.
Thompson, J., was at Nisi Prius, during the argument of'this caso.